Citation Nr: 0730113	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for a left wrist 
ganglionectomy scar from October 30, 2002?

2.  What evaluation is warranted for a low back strain with 
mechanical low back pain, narrowing of the posterior part of 
the L5-S1 disc space, and an enlarged L5 transverse process 
from October 30, 2002?

3.  What evaluation is warranted for a left eye pterygium 
from September 30, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  

In June 2007, the veteran appeared before the undersigned and 
testified regarding his symptomatology.  A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a June 2007 Board hearing the veteran testified that his 
back, scar, status post removal, ganglion of the left wrist, 
and left eye disabilities had worsened since his last VA 
compensation examination in June 2005.  He now reports 
needing additional left wrist surgery, having radiating low 
back pain to the lower extremities, and having blurred vision 
and decreased visual acuity.  Hence, a remand is in order 
because a new examination is warranted.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the contention that his disability had 
increased in severity).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the veteran and 
request that he submit any additional 
evidence, not already of record, 
supporting his claims for increased 
ratings for his back, left wrist scar, 
and residuals of a left eye pterygium 
removal.  The RO should ensure that all 
VA records are associated with the claims 
file.

2.  Thereafter, the RO should schedule 
the veteran for  VA examinations by 
physicians with appropriate expertise to 
determine the nature and extent of the 
veteran's low back disorder, left wrist 
ganglionectomy scar, and residuals of a 
left eye pterygium removal.  All 
indicated studies must be performed, and 
all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets the examiners are to 
provide a detailed review of the 
veteran's pertinent medical history and 
current complaints.

In reference to the veteran's back and 
the left wrist ganglionectomy scar the 
examiner must address:

(a) whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the back and/or the scar.  
If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins.  

(b) The examining physician must indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

(c) The examiner should state the impact 
of the back and left wrist conditions on 
the veteran's employment.  The rationale 
for all opinions expressed should be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review.

In reference to the veteran's service-
connected pterygium of the left eye, the 
examiner is requested to answer the 
following:

(a) What is the nature of any current 
residuals of a left eye pterygium 
removal?

(b)  Are the appellant's complaints of 
eye irritation, dry eye, and blurred 
vision related to the removal of the 
left eye pterygium?

(c) What is the etiology and duration 
of any current left eye disability, to 
include any left eye cataract?

(d) Is it at least as likely as not 
that any current left eye disorder is 
related to the in-service removal of a 
pterygium?

(e)  What is the veteran's visual 
acuity both before and after 
correction?  

(f)  What percentage of any current 
loss of visual acuity is related to the 
in-service removal of a pterygium?

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA. 38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).

6.  Thereafter, the RO should 
readjudicate the claims of at issue based 
on all the evidence of record.  If any 
benefit sought on appeal remains denied, 
a supplemental statement of the case must 
be provided to the veteran and his 
representative. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

